Bobine, J.
The appellant seeks the reversal of a verdict directed in favor of the defendant. He had been, for years, the Port Newark industrial representative receiving a salary of $6,000 a year, increased to $7,500 before, however, the national emergency required a reduction. After his discharge, he sought to recover compensation for alleged extra services rendered during his period of employment.
Section 10 of the Revised Ordinances o'f Newark forbids to city officials other reward than the salaries fixed by law. The record seems to indicate that the appellant was an officer of the city, but if not, the salary paid to him was paid and received as his entire compensation. No bill was presented or claim made for extra compensation until long after his discharge. If there is no error in the judicial action under review, even if the ground stated for the direction was untenable and we make no such finding, still there can be no review. Sadler v. Young, 78 N. J. L. 594; 75 Atl. Rep. 890.
There was no harmful error in the trial court’s ruling upon the admission of evidence.
The judgment is affirmed, with costs.